DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/13/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl Peterson on 5/18/2021.

The application has been amended as follows: 
Claim 15, line 9 after the phrase “received by the mechanical input” delete ---“, wherein the mechanical input surrounds the power generation component”---

Allowable Subject Matter
Claims 1-3, 5-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a turbine engine as recited by independent claim 1, comprising:
an intake; 
an inlet duct configured to receive fluid from the intake; 
an outer bypass duct configured to receive fluid from the intake; 
a drive shaft; 
a tower shaft mechanically coupled to the drive shaft; and 
an electric generator mechanically coupled to the tower shaft, 
wherein the electric generator is located between the inlet duct and the outer bypass duct, 
wherein the outer bypass duct comprises a bleed configured to provide cooling to the electric generator, and 
wherein the electric generator is configured to receive, via the bleed, as cooling to the electric generator, at least a portion of the fluid from the intake.

With respect to claim 11 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method as recited by independent claim 11, comprising:
receiving, at an electric generator located between an inlet duct and an outer bypass duct of a turbine engine, via a tower shaft mechanically coupled to a drive shaft of the turbine engine, mechanical power, 
generating, based on the mechanical power received from the tower shaft, electrical power; 
outputting the electrical power to an electrical load, 
providing, by a bleed of the outer bypass duct, cooling to the electric generator: and 
receiving, at the electric generator via the bleed, as cooling to the electric generator, fluid from the outer bypass duct that transfers heat from the electric generator.

With respect to claim 15 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an electric generator module method as recited by independent claim 15, comprising:
a mechanical input configured to: 
connect to a tower shaft that is mechanically coupled to a drive shaft of a turbine engine, wherein the tower shaft protrudes through a cavity of the turbine engine located between an inlet duct of the turbine engine and an outer bypass duct of the turbine engine, and 
receive mechanical power from the tower shaft; 
a power generation component configured to produce electrical power from mechanical power received by the mechanical input, and 
an electrical output configured to output the electrical power produced by the power generation component to an electrical load, 
wherein the outer bypass duct comprises a bleed configured to provide cooling to the electric generator module, and 
wherein the electric generator module is configured to receive, via the bleed, as cooling to the electric generator module, fluid from the outer bypass duct.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832